Civil action to establish preference, or priority of plaintiff's claim against funds in the hands of liquidating agent of insolvent bank.
The case was heard by the court without the intervention of a jury, upon facts agreed or found without objection:
The Federal Mortgage Company and Standard Mortgage Company issued certain bonds with interest coupons attached, secured by indentures duly registered. These bonds and coupons were payable at the Central Bank and Trust Company, named as trustee in each indenture for such purpose. To meet the interest represented by maturing coupons, the Federal Mortgage Company and the Standard Mortgage Company deposited with the Central Bank and Trust Company $7,121.75 and $3,262.35 respectively, and these amounts were entered upon the books of the trust department as having been received for the respective purposes of paying said coupons.
When the Central Bank and Trust Company failed, 19 November, 1930, the above amounts had not been applied to the payment of interest coupons, and according to the records of the trust department of the bank, said amounts are still held for said purposes.
Plaintiff sues as substituted trustee.
The court found that the amounts so deposited with the Central Bank and Trust Company by the Federal Mortgage Company and the Standard Mortgage Company constituted special deposits for specific purposes and adjudged that plaintiff was entitled to a preference of $10,384.10 against the assets in the hands of the liquidating agent, "and to be paid in full, if there is a sufficient amount realized from the liquidation of the said bank to pay the same in full; and, if not, that it share pro rata with the other preferred claims against said trust, as finally determined by the courts."
Defendant appeals, assigning errors.
Affirmed on authority of Safe Deposit Co. v. Hood, Comr., ante, 346, andFlack v. Hood, Comr., ante, 337.
Affirmed. *Page 778